UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) Under the Securities Exchange Act of 1934 FIRST ALBANY COMPANIES INC. (Name of Issuer) COMMON STOCK, PAR VALUE $0.01 PER SHARE (Title of Class of Securities) 318465101 (CUSIP Number) Robert H. Weiss General Counsel MatlinPatterson Global Advisers LLC 520 Madison Avenue New York, New York 10022 Telephone: (212) 651-9525 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 14, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ss.ss.240.13d-l(e), 240.13d-l(f) or 240.13d-l(g), check the following box |_| Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See ss. 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Exchange Act”) or otherwise subject to the liabilities of that section of the Exchange Act but shall be subject to all other provisions of the Exchange Act (however, see the Notes). CUSIP NO. 318465101 SCHEDULE 13D NAME OF REPORTING PERSON 1 S.S. OR I.R.S IDENTIFICATION NO. OF ABOVE PERSON MatlinPatterson FA Acquisition LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER NUMBER OF SHARES 3,054,976 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON -0- WITH 10 SHARED DISPOSITIVE POWER 3,054,976 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,054,976 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 18.9961% 14 TYPE OF REPORTING PERSON PN 2 CUSIP NO. 318465101 SCHEDULE 13D NAME OF REPORTING PERSON 1 S.S. OR I.R.S IDENTIFICATION NO. OF ABOVE PERSON MatlinPatterson Global Opportunities Partners II L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER NUMBER OF SHARES 3,054,976 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON -0- WITH 10 SHARED DISPOSITIVE POWER 3,054,976 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,054,976 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 18.9961% 14 TYPE OF REPORTING PERSON CO 3 CUSIP NO. 318465101 SCHEDULE 13D NAME OF REPORTING PERSON 1 S.S. OR I.R.S IDENTIFICATION NO. OF ABOVE PERSON MatlinPatterson Global Opportunities Partners (Cayman) II L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER NUMBER OF SHARES 3,054,976 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON -0- WITH 10 SHARED DISPOSITIVE POWER 3,054,976 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,054,976 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 18.9961% 14 TYPE OF REPORTING PERSON PN 4 CUSIP NO. 318465101 SCHEDULE 13D NAME OF REPORTING PERSON 1 S.S. OR I.R.S IDENTIFICATION NO. OF ABOVE PERSON MatlinPatterson GlobalPartnersII LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER NUMBER OF SHARES 3,054,976 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON -0- WITH 10 SHARED DISPOSITIVE POWER 3,054,976 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,054,976 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 18.9961% 14 TYPE OF REPORTING PERSON HC 5 CUSIP NO. 318465101 SCHEDULE 13D NAME OF REPORTING PERSON 1 S.S. OR I.R.S IDENTIFICATION NO. OF ABOVE PERSON MatlinPatterson Global Advisors LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER NUMBER OF SHARES 3,054,976 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON -0- WITH 10 SHARED DISPOSITIVE POWER 3,054,976 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,054,976 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 18.9961% 14 TYPE OF REPORTING PERSON IA 6 CUSIP NO. 318465101 SCHEDULE 13D NAME OF REPORTING PERSON 1 S.S. OR I.R.S IDENTIFICATION NO. OF ABOVE PERSON MatlinPattersonAsset Management LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER NUMBER OF SHARES 3,054,976 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON -0- WITH 10 SHARED DISPOSITIVE POWER 3,054,976 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,054,976 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 18.9961% 14 TYPE OF REPORTING PERSON HC 7 CUSIP NO. 318465101 SCHEDULE 13D NAME OF REPORTING PERSON 1 S.S. OR I.R.S IDENTIFICATION NO. OF ABOVE PERSON MatlinPattersonLLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER NUMBER OF SHARES 3,054,976 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON -0- WITH 10 SHARED DISPOSITIVE POWER 3,054,976 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,054,976 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 18.9961% 14 TYPE OF REPORTING PERSON HC 8 CUSIP NO. 318465101 SCHEDULE 13D NAME OF REPORTING PERSON 1 S.S. OR I.R.S IDENTIFICATION NO. OF ABOVE PERSON David J. Matlin 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER NUMBER OF SHARES 3,054,976 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON -0- WITH 10 SHARED DISPOSITIVE POWER 3,054,976 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,054,976 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 18.9961% 14 TYPE OF REPORTING PERSON IN 9 CUSIP NO. 318465101 SCHEDULE 13D NAME OF REPORTING PERSON 1 S.S. OR I.R.S IDENTIFICATION NO. OF ABOVE PERSON Mark R. Patterson 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER NUMBER OF SHARES 3,054,976 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON -0- WITH 10 SHARED DISPOSITIVE POWER 3,054,976 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,054,976 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 18.9961% 14 TYPE OF REPORTING PERSON IN 10 CUSIP NO. 318465101 SCHEDULE 13D NAME OF REPORTING PERSON 1 S.S. OR I.R.S IDENTIFICATION NO. OF ABOVE PERSON Frank Plimpton 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER NUMBER OF SHARES 3,054,976 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON -0- WITH 10 SHARED DISPOSITIVE POWER 3,054,976 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,054,976 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 18.9961% 14 TYPE OF REPORTING PERSON IN 11 CUSIP NO. 318465101 SCHEDULE 13D NAME OF REPORTING PERSON 1 S.S. OR I.R.S IDENTIFICATION NO. OF ABOVE PERSON Chris Pechock 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER NUMBER OF SHARES 3,054,976 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON -0- WITH 10 SHARED DISPOSITIVE POWER 3,054,976 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,054,976 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 18.9961% 14 TYPE OF REPORTING PERSON IN 12 INTRODUCTION. This Schedule 13D Statement (this “Statement”) is filed on behalf of (i) MatlinPatterson FA Acquisition LLC, a Delaware limited liability company (“Matlin FA”), (ii) MatlinPatterson Global Opportunities Partners II L.P. (“Matlin Partners (Delaware)”), a Delaware limited partnership, (iii) MatlinPatterson Global Opportunities Partners (Cayman) II L.P. (“Matlin Partners (Cayman)” and, together with Matlin Partners (Delaware), the “Matlin Partners”), a Cayman Islands limited partnership, (iv) MatlinPatterson Global Advisers LLC (“Matlin Advisers”), a Delaware limited liability company, by virtue of its investment authority over securities held by each of the Matlin Partners, (v) MatlinPatterson Global Partners II LLC (“Matlin Global Partners”), a Delaware limited liability company, as the general partner of each of the Matlin Partners, (vi) MatlinPatterson Asset Management LLC (“Matlin Asset Management”), a Delaware limited liability company, as the holder of all of the membership interests in Matlin Global Partners and Matlin Advisers, (vii) MatlinPatterson LLC (“MatlinPatterson”), a Delaware limited liability company, as the holder of all of the membership interests in Matlin Asset Management, (vii) David J. Matlin and Mark R. Patterson each, as a holder of 50% of the membership interests in MatlinPatterson, and (viii) Christopher Pechock and Frank Plimpton, each an employee of Matlin Advisers, as the persons named in the Proxies described below.Matlin FA, Matlin Partners (Delaware), Matlin Partners (Cayman), Matlin Advisers, Matlin Global Partners, Matlin Asset Management, MatlinPatterson, David J. Matlin, Mark R. Patterson, Christopher Pechock and Frank Plimpton are collectively referred to in this Statement as the “Reporting Persons” and each is a “Reporting Person.”The purpose of this Statement is to disclose the beneficial ownership of the Reporting Persons in the common stock, par value $0.01 per share (“Common Stock”), of First Albany Companies Inc. (the “Issuer”). ITEM 1.SECURITY AND ISSUER The name of the issuer is First Albany Companies Inc.This Statement relates to the Issuer's common stock, par value $0.01 per share.The principal executive offices of the Issuer are located at 677 Broadway, Albany, New York 12207. ITEM 2.IDENTITY AND BACKGROUND The address of the principal office of each Reporting Person is: c/o MatlinPatterson Global Advisers LLC 520 Madison Avenue New York, New York 10022 (i)Matlin FA is a limited liability company organized under the laws of Delaware.
